June 8, 1950

Hon. Maxwell Welch            opinion Bo. V-1068.
Mstriat Attorney
5th Judloial District         Be: The legality a? ap-
Rew Boston, Texas                 pointing a speoial
                                  head of the automo-
                                  bile divlslon ln the
                                  office of the Tax
                                  Colleator of B&e
Dear 9ir.l                        county.
          Reference is made to your resent request aoh
reads in part as follows:
         "The Tax Collector of Bowle County has
    ?&de applicationto the ColaPlisslonersComt
    of Bowle County, Te%as, for authorltg to api
    point a special bead of the automobile divl-
    sion of hi.8office at a ealaq of $2700.00
    per annum. 'This application was made pursuL
    ant to the authority given by Artlole 7252
    of the Revised Civil Statutes, and such ap-
    plicatiau contained all of the requlmmente
    set out in Article 3902. The County Judge
    advised the Tax Collector, upon the preeen-. '~
    tation of such appllcatlcm,that the Cornnis-
    sioners Court did not have authority to grant
    the Tax Collector perm$ssion to employ such
    special head of the a\ltomobiledivlslon, it
    being the County Judge's contention that Art-
    icle 7252 applies only to counties containing
    a population of 355,000 or more, and Inasmuch
    as Bowle County doea not have such population,
    suoh speoial head is therefore not authorized.
    This office is of the opinion that said Artf-
    cle 7252 does authorize our tax collector to
    appoint a special bead of the automobile dl-
    vision of his office.'
          Prior to 1939, Article 7252 of Vernon's-'~Civll
Statutes providedi
         'Rach assessor and oolleotor of taxes
    nmy appoint one or mope deputies to assist
Hon. Maxwell Welch, page 2   (V-1068)


     hia in the assessment and collectionof taxes,
     and may require such bond from the pepson so
     appointed,as he deems necessary for his in-
     demnity; and the assessor and collector of tax-
     es shall in all cases be liable and accountable
     for the proceedingsand tisconduot in office of
     his deputies; and the deputies appointed in ac-
     cordance with the p~ovislons of this Article
     shall do and perform all the duties imposed and
     required by law of assessors and collectors of
     taxes; and all act8 of such deputies done in
     confom&ty with law shall be as bIndIng and
     valid as if done by the assessor and collec-
     tor of taxes in person.*
          However, this Act was amended by House Bill 822,
Acts 46th Leg., B.S. 193gr ch.6, p,971, by adding thereto
the fOllowLng~
          m 0 0 0 provided, that in counties having
     a population of three hundred and fifty-five
     thousand (355,000) OP mope acooPting to the
     last preceding Federal Census, the Assessor
     and Collector of Teea mag In addition mu-
     tract ~5th speclal~deputieshating @pecrUl
     t&2miual training, skill, sind~expefienee  for
     the purpvee of assisting hia fn obteu      ln-
     for&&ion upon which to base proper valuations
     of oil and miueral bearing lands and pPoper-
     ties and intepests therein, Industrialand
     manufacturingplants, and other p??opePties
     where special technical skill and tPaining Is
     PequiPed. fin addition thereto, such Special
     assistants, cleriaal, aocotmtiug, OF steno-
     graphic, as may be necessary %o conduct the
     organizationherein provided for and to car-
     ry out the purposes of this Act may be applied
     for and appointed in like manner provided they
     shall be appointed only fop purposes consistent
     with this Act. In addition thepeto, the Asses-
     SOP and Collector of Taxes shall be aathorieed
     to apply fop the appointment of a special head
     of the autmobile dlvlsiou of his office at a
     salary not to exceed Two Thousand, Seven Huu-
     dred Dollars ($2,700) per annum. The comgen-
     satim to be paid such special deputies and
     special automobile depmtment head Shall be              -
     subject to the approval of the Comnlssioners
     Court and the County Auditop, and l.%mltations
     upon the amount of such aompensatlonelsewhere
,




    Hon. Maxwell Welch, page 3   (V-1068)


        provided shell not apply. The contract of em-
        ployment shall be for a definite tern, not
        extending beyond the tern of office of the
        Assessor apd Collector, and shall be made
        upon sworn application to the Conmissioners
        Court showing the necessity therefor, and
        shall be subject to approval both as to sub-
        stance and as to form by the Commissioners
        Court and by the County Auditor."
              Article 3902 V.C.S., is the general statute
    authorlalngthe appoin&uent of deputies, assistants and
    clerks by county and precinct officers, including the tax
    assessor and collectorand providing the salaries  to be
    paid.
              In Tidewater Oil Co. v. Bean, 148 S.W.2d 184
    (Tex.Civ.App.1941) overruled on other pouuds in Tlde-
    water Oil Co. v. B&n, 138 Tex. 479, 160 S.W.2d 23m2
    it Is stated%
              "The pertinent rule applied In con-
         struing provisos is stated in 39 T.J., p.
         193, sec.102, as follows:
             *%nePally a proviso is construedin
        connectionwith the article or section of
        which it forms a part, and is to be given
        effect, If reasonably possible, acaording
        to the clear meaning of the language used.
             "'Ordinarilya proviso is lImited to the
        clause which next precedes it and to which it
        is attached. So where there are successive
        provisos. the aualiffinnt&m@ ,ofthe last
        will be uuderstood as refmrlnu to the one
        next precedingrV" (-Mais    added)
    See also French v. WcQuistiou, 105 Tex. 299, 147 S.U.867
    (1912).
              It is observed that the amendment to Article
    7252 provides fop the appointment of special deputies
    having special technical training, by the tax assessor
    and oollectop in counties having a population of 355i-
    000 or more, to assist him in obtainiuginf+ormat$om upon
    which to base proper tax valuations. It also provides
    "In addition thereto such special assistants, clerical,
    accounting or stenographicas may be necessarrgto con-
    duct the organlsatlouherein provided fox?and to carry
Hon. Raxwell Welch, page 4   (V-1068)


out the puvposes of this Act" may be appointed; It fur-
ther provides "In addition thereto* meaning in addition
to those special assistants or deputies, the tax asses-
sor and oolleator in such counties authorized to appoint
speaial deputies or aSSlsta&s, "shall be authoriaed to
apply for the appointment of a special head of the auto-
mobile dlvlsion of his office at a salary not to exceed
Two Thousand, Seven Hundred Dollars ($2700) per annum.*
This provision too~relates or refers to couuties only
havLng a populatiou of 355,000 or more.
          Therefore it I.8our opiniou that the provision
in Article 7252, V.C.S., authorieingthe appointaent of
a special head for the automobile division of the tax
assessorts offficeat a salary not to excreed$2700.00 per
anutm is riotapplicable to Bowle County.
          Ye believe we are supported in our coucluslon
by the faot that if this provision had been applicable
to Botie County at the time of its enactment, the spe-
cial head of the automobile division in the tax assessor-
collectors' office would be authorlxed to draw a salary
of $2700.00 per anuum, while the chief deputy in the
same offlce could have been paid only $2100.00. We do
not believe that such was the leglslatlveinteat.
          Ftbher, in Attorney Gener%l% OpimLionXo, O-
1175, dated August 12, 1939, subsequentto~the effective
date of the 1939 vuuendmentto Article 7252, it is stated8
          "You are further respectfullyadvised
     that it is the oplniou of this department
     that the Tax Assessor-Collectorof Xueces
     County, Texas, nay apply to the Cosmisslox-
     ers* Court for authority to appoint deputies,
     stating the nmaber he desires to appoint, the
     positions to be filled, and the amount to be
     paid each, which shall be presented in his
     sworu appllcatlonto said Comilsslonerst Court,
     as.outlined in Article 3902, Revised Civil
     Statutes of Teras. The salary of the first
     assistant or chief deputy shall not exceed
     $2,100.00 per annua and the salary of other
     deputies olerks OF assistants shall not ex-
     ceed $l,$OO.OO, in your couuty, under Sec-
     tion 3 of Article 3902, Revised Civil Stat-
     utes of Texas.
          "You are further respectfullyadvised
     that It is the opinion of this department
Hon. Raxwell Welch, page 5   (V-1068)


    that the maximum salary a legal deputy Tax
    Assessor-Collector,other than the first
    assistant or chief deputy, may receive in
    aZleyear is $1,800.00. There Is no proti-
    sion made in the statutes for lovertimepay
    or salary.t'
                      SUXMARY
         The Comlssioners* Court of Bowie Coun-
    ty is not authorized to employ a special head
    of the autcaoblle division in the tax asses-
    sor and colleatortsoffice at a salary of
    $2700.00 per~annum under the provisions of
    Article 7252, V.C.S., such Article being ap-
    plloable only in counties of 355,000 or more
    population.
                                   Tours very truly,
APPROVRDz
                                     PRICE NRIRL
J. C. Davis, Jr.                   Attorney Oeneral
County Affairs Division
Joe R. Oreenhlll
First Assistant
BA:%lW